Exhibit 10.Q

JOHNSON CONTROLS, INC.

COMPENSATION SUMMARY FOR NON-EMPLOYEE DIRECTORS

Compensation for non-employee members of the Board of Directors (the “Board”) of
Johnson Controls, Inc. (the “Company”), effective January 1, 2012, consists of
the payment for the Company’s fiscal year of:

(i) a retainer at the annual rate of $240,000 to each non-employee director in
the form of $110,000 in cash and $130,000 in common stock of the Company (the
“Retainer”),

(ii) a Committee Chair fee at the annual rate of $25,000 in cash to each
non-employee chair and successor chair for the Audit, Corporate Governance,
Nominating and Compensation Committees of the Board (the “Committee Chair Fee”),
and

(iii) a Lead Director fee at the annual rate of $25,000 in cash to a
non-employee lead director and successor lead director providing that the
non-employee director is not subject to a Committee Chair Fee as described
above.

Payment of Common Stock Portion of the Retainer. The Company will pay the common
stock portion of the Retainer on the date of the annual shareholders meeting to
each director then in office, subject to the following:

 

•  

If a director is retiring from the Board as of the date of such annual
shareholders meeting, then the director will be entitled to receive common stock
with an aggregate value equal to (x) the number of days that have elapsed from
October 1 of the fiscal year in question to the date of the annual shareholders
meeting divided by (y) 365, multiplied by $130,000;

 

•  

If a director is newly elected at the annual shareholders meeting, or was
appointed as a director on or after the October 1 of the fiscal year in
question, then the director will be entitled to receive common stock with an
aggregate value equal to (x) the number of days in the period from the effective
date of the director’s appointment or election to the Board through September 30
of the fiscal year in question divided by (y) 365, multiplied by $130,000.

If a director is newly appointed or elected to the Board after the annual
shareholders meeting in the fiscal year in question, then the director will be
entitled to receive upon the effective date of his or her appointment or
election common stock with an aggregate value equal to (x) the number of days in
the period from the effective date of the director’s appointment or election
through September 30 of the fiscal year in question divided by (y) 365,
multiplied by $130,000.

If a director retires from the Board either on October 1 or after October 1 of
the fiscal year in question but prior to the annual shareholders meeting in such
fiscal year, then the director will be entitled to receive upon the effective
date of his or her date of retirement common stock with an aggregate value of
(x) the number of days that have elapsed from October 1 of the fiscal year in
question to the date of the director’s retirement divided by (y) 365, multiplied
by $130,000.

Payment of the Cash Portion of the Retainer and Committee Chair or Lead Director
Fee. The Company will pay the cash portion of the Retainer and the Committee
Chair or Lead Director Fee in the form of a quarterly payment ($27,500 per
quarter for the cash portion of the Retainer and $6,250 per quarter for the
Committee Chair or Lead Director Fee) in advance on the first business day of
each quarter



--------------------------------------------------------------------------------

to each director then in office. If a director is either elected or appointed to
the Board or is appointed as a Committee Chair (or successor to a Committee
Chair) or Lead Director (or successor to a Lead Director) at any time during the
fiscal year after the first business day of a quarter, then such director will
receive upon the effective date of such election or appointment, for the quarter
in which such election or appointment is effective, a prorated amount of the
cash portion of the Retainer and/or any Committee Chair or Lead Director Fee
with such amount to be determined in the manner set forth below:

 

•  

Cash portion of Retainer: The director shall receive a cash amount equal to
(x) the number of days from the effective date of the appointment or election to
the first day of the next quarter divided by (y) 90, multiplied by $27,500; and

 

•  

Committee Chair or Lead Director Fee: The director shall receive a cash amount
equal to (x) the number of days from the effective date of the appointment or
election to the first day of the next quarter divided by (y) 90, multiplied by
$6,250.

The Company will not pay any fees for attendance at meetings of the Board or any
committee.

All shares of stock to be issued to directors as contemplated above will be
issued pursuant to the 2003 Director Stock Plan.

Non-employee directors are permitted to defer all or any part of their Retainer
and Committee Chair Fees under the Johnson Controls, Inc. Deferred Compensation
Plan for Certain Directors.

The Company will also reimburse non-employee directors for any expenses related
to their service on the Board.

 

2